DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and drawings submitted on 05/10/2021 are accepted.
Response to Amendment
This office action is in response to the reply filed on 05/10/2021.
In the reply, the applicant amended claims 1-5, 7-8, 12, and 15 and added claim 17. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Martens (US 2008/0077087).
Regarding claim 1, Martens discloses a heating device (14 of Fig. 1 and 14b of Fig. 4) for warming medical solutions (12 of Fig. 1, see [0024], lines 1-6), comprising: a flexible tube (32 of Fig. 4) having a first end (“inlet”, 16 of Fig. 1) and a second end (“outlet”, 17 of Fig. 1), said flexible tube (32) having a medical solution channel (31 of Fig. 4) extending between said first end (16) and said second 

    PNG
    media_image1.png
    707
    1090
    media_image1.png
    Greyscale

Regarding claim 2, Martens discloses the heating device of claim 1 and further discloses wherein said at least one heating channel (30) includes two heating channels (see Examiner’s annotated Fig. 4 above), and wherein said medical solution channel (31) is positioned between said two heating channels (see Examiner’s annotated Fig. 4 above illustrating how medical solution channel is positioned between heating channels).
Regarding claim 3, Martens discloses the heating device of claim 1 and further discloses wherein said medical solution channel (31) is sized and shaped to receive a separate and apart medical solution line therein (see claims 1 and 6 indicating that the conduit for transferring medical fluid “comprises an annulus diameter measured from the outermost wall ranging from 0.005 inches to 0.5 inches” and note how this size range and shape of medical solution channel 31 render medical solution channel 31 fully capable of performing the function of receiving a separate and apart medical solution line therein). 
Regarding claim 4, Martens discloses the heating device of claim 1 and discloses the heating device further comprising an electrical controller (“controller”, 18 of Fig. 1 and “bus wires”, 34 of Fig. 4) electrically coupled to said electrical resistor (“positive temperature coefficient material”, see [0030], lines 5-7 and [0027], lines 14-22 indicating electrical coupling between controller and electrical resistor).
Regarding claim 5, Martens discloses the heating device of claim 4 and further discloses wherein said electrical controller (18/34) controls the electrical current to said electrical resistor (“positive temperature coefficient material” within 30, see [0030], lines 5-7) in accordance with the flow of a medical solution (12) passing through said medical solution channel (31, see [0025], lines 8-16).
Regarding claim 7, Martens discloses a heating device (14 of Fig. 1 and 14b of Fig. 4) for warming medical solutions (12 of Fig. 1, see [0024], lines 1-6) contained within a medical solution line ([0023], lines 15-19), comprising: a flexible sleeve (32 of Fig. 4) having an elongated medical solution channel (31 of Fig. 4) and at least one elongated heat channel (“warming quadrants”, 30 of Fig. 4) extending parallel (see Examiner’s annotated Fig. 4 above) to said elongated solution channel (31), said 
Regarding claim 8, Martens discloses the heating device of claim 7 and further discloses wherein said at least one heat channel (30) includes two heat channels (see Examiner’s annotated Fig. 4 above), and wherein said medical solution channel (31) is positioned between said two heat channels (see Examiner’s annotated Fig. 4 above illustrating how medical solution is positioned between heating channels).
Regarding claim 9, Martens discloses the heating device of claim 7 and discloses the heating device further comprising an electrical controller (“controller”, 18 of Fig. 1 and “bus wires”, 34 of Fig. 4) electrically coupled to said electrically conductive flexible substance (“positive temperature coefficient 
Regarding claim 10, Martens discloses the heating device of claim 9 and further discloses wherein said electrical controller (18/34) controls the electrical current to said electrically conductive flexible substance (“positive temperature coefficient material” within 30, see [0030], lines 5-7) in accordance with the flow of a medial solution (12) passing through the medical solution line (see [0025], lines 8-16 and note how ability of controller to control electrical current would remain possible if medical solution channel was used to receive a medical solution line and, therefore, the heating device of Martens is fully capable of performing the claimed function).
Regarding claim 12, Martens discloses a heating device (14 of Fig. 1 and 14b of Fig. 4) for warming medical solutions (12 of Fig. 1, see [0024], lines 1-6), comprising: a tubular sleeve (32 of Fig. 4) having an elongated medical solution channel (31 of Fig. 4) and plurality of heat channels (30 of Fig. 4, see Examiner’s annotated Fig. 4 above illustrating the plurality of heat channels) extending along a longitudinal length (see Examiner’s annotated Fig. 4 above) of said tubular sleeve (32), said plurality of heat channels (30) having a resistive element (“positive temperature coefficient material”, see [0030], lines 5-7 indicating how the warming quadrants 30 may each contain “a positive temperature coefficient material” and [0027], lines 37-39 indicating how a warming layer can be thought of as, “having many variable resistors in parallel along its length”) therein formed of an electrically conductive flexible continuous and unbroken coating substance therein (see [0027], lines 12-14 indicating that the positive temperature coefficient material referenced above includes “a network of conductive bodies embedded in a substrate, such as a polymer substrate”) (see Fig. 4 illustrating “heating channel 30” is continuous along the length of the flexible tube and is absent any breaks or gaps and, therefore, the “positive temperature coefficient material” which corresponds to the resistive element is also continuous and unbroken along the length of flexible tube. Also see Fig. 4 illustrating how “positive temperature 
Regarding claim 13, Martens discloses the heating device of claim 12 and further discloses wherein said plurality of heat channels (30) surround said medical channel (31, see Examiner’s annotated Fig. 4 above illustrating how plurality of heat channels surround the medical channel). 
Regarding claim 14, Martens discloses the heating device of claim 12 and discloses the heating device further comprising an electrical controller (“controller”, 18 of Fig. 1 and “bus wires”, 34 of Fig. 4) electrically coupled to said electrically conductive flexible substance (“positive temperature coefficient material”, see [0030], lines 5-7 and [0027], lines 14-22 indicating electrical coupling between controller and electrical resistor).
Regarding claim 15, Martens discloses the heating device of claim 14 and further discloses wherein said electrical controller (18/34) controls the electrical current to said electrically conductive flexible substance (“positive temperature coefficient material” within 30, see [0030], lines 5-7) in accordance with the flow of a medical solution (12) passing through the elongated medical solution channel (31, see [0025], lines 8-16). 
Regarding claim 17, Martens discloses the heating device of claim 12 and further discloses wherein said elongated medical solution channel (31) is sized and shaped to receive a separate and apart medical solution line therein (see claims 1 and 6 indicating that the conduit for transferring medical fluid “comprises an annulus diameter measured from the outermost wall ranging from 0.005 inches to 0.5 inches” and note how this size range and shape of medical solution channel 31 render medical solution channel 31 fully capable of performing the function of receiving a medical solution line therein). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martens (US 2008/0077087) in view of Ang et al. (US 20120063973).
Regarding claim 6, Martens discloses the heating device substantially as claimed. Martens discloses a variety of material combinations suitable for creating the coating of electrically conductive, flexible substance (“positive temperature coefficient material”, see [0029]). Martens does not, however, disclose wherein said coating of electrically conductive, flexible substance is an electrically conductive ink. 
In the same field of endeavor, Ang et al. teaches a heating device (122 of Fig. 3A-3B and 10A) for heating the contents of a flexible fluid storage bag (102 of Fig. 10A, see [0131], lines 1-8). Additionally, Ang et al. teaches that the heating device (122) comprises a heating channel comprising an electrically conductive strip (124 of Fig. 3A-3B and 10A, see [0170], lines 1-12) formed from a coating of an electrically conductive, flexible substance (see [0088]). Additionally, Ang et al. teaches that the electrically conductive strip may include a material selection from a group consisting of a silver-based conductive ink, copper-based conductive ink, conductive polymer ink, and carbon-based resistive ink (see [0170], lines 12-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive, flexible substance of Martens with the carbon-based resistive ink of Ang et al. Doing so would provide a means for creating an electrically 
Regarding claim 11, Martens discloses the heating device substantially as claimed. Martens discloses a variety of material combinations suitable for creating the coating of electrically conductive, flexible substance (“positive temperature coefficient material”, see [0029]). Martens does not, however, disclose wherein said electrically conductive, flexible substance is an electrically conductive ink. 
In the same field of endeavor, Ang et al. teaches a heating device (122 of Fig. 3A-3B and 10A) for heating the contents of a flexible fluid storage bag (102 of Fig. 10A, see [0131], lines 1-8). Additionally, Ang et al. teaches that the heating device (122) comprises a heating channel comprising an electrically conductive strip (124 of Fig. 3A-3B and 10A, see [0170], lines 1-12) formed from a coating of an electrically conductive, flexible substance (see [0088]). Additionally, Ang et al. teaches that the electrically conductive strip may include a material selection from a group consisting of a silver-based conductive ink, copper-based conductive ink, conductive polymer ink, and carbon-based resistive ink (see [0170], lines 12-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive, flexible substance of Martens with the carbon-based resistive ink of Ang et al. Doing so would provide a means for creating an electrically conductive, flexible substance from an electrically conductive ink. Using a carbon-based resistive ink as 
Regarding claim 16, Martens discloses the heating device substantially as claimed. Martens discloses a variety of material combinations suitable for creating the coating of electrically conductive, flexible substance (“positive temperature coefficient material”, see [0029]). Martens does not, however, disclose wherein said electrically conductive, flexible substance is an electrically conductive ink. 
In the same field of endeavor, Ang et al. teaches a heating device (122 of Fig. 3A-3B and 10A) for heating the contents of a flexible fluid storage bag (102 of Fig. 10A, see [0131], lines 1-8). Additionally, Ang et al. teaches that the heating device (122) comprises a heating channel comprising an electrically conductive strip (124 of Fig. 3A-3B and 10A, see [0170], lines 1-12) formed from a coating of an electrically conductive, flexible substance (see [0088]). Additionally, Ang et al. teaches that the electrically conductive strip may include a material selection from a group consisting of a silver-based conductive ink, copper-based conductive ink, conductive polymer ink, and carbon-based resistive ink (see [0170], lines 12-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive, flexible substance of Martens with the carbon-based resistive ink of Ang et al. Doing so would provide a means for creating an electrically conductive, flexible substance from an electrically conductive ink. Using a carbon-based resistive ink as an electrically conductive, flexible substance was already a well-known design in the art prior to the . 
Response to Arguments
	Rejections under 35 USC 102(a)(1)
In Page 6, lines 14-16 of the Applicant’s Reply, the Applicant asserts that, “amended claim 1 now recites that the coating of electrically conductive, flexible substance is ‘continuously electrically conductive.’” This assertion, however, is not consistent with the amended claim 1 provided in the Reply filed on 05/10/2021. Instead, claim 1 has been amended to require, “an electrical resistor comprising a continuous electrically conductive coating.” 
Examiner maintains that Martens does indeed disclose this limitation as currently claimed. When looking at Fig. 4 it is clear that the heat channel (30) is continuous along the length of the flexible tube (32) and is absent of any gaps or breaks along the flexible tube (32). Additionally, [0027], lines 1-9 of Martens make it clear that the “bus wires” (34 in the embodiment shown in Fig. 4) of the heating device (14 and 14b) are intended to run along the length of the flexible tube (32) and electrically connect the device (14/14b) to the controller (18). This provides further evidence that the heat channel (30) is a continuous structure. As such, the “positive temperature coefficient material” which forms the resistor is also continuous due to the continuous nature of the heat channel (see [0030], lines 5-7 indicating how the warming quadrants 30 may each contain “a positive temperature coefficient material”). Additionally, Martens discloses wherein resistor (“positive temperature coefficient material”) is electrically conductive (see [0027], lines 12-14 indicating that the positive temperature coefficient 
Nevertheless, had the newly amended claim included the limitation “continuously electrically conductive” this too would have resulted in claim 1 being rejected under 35 USC 102(a)(1) as being anticipated by Martens. In [0027], lines 12-22 of Martens the function of the “positive temperature coefficient material” within the device is described. Martens indicates that the “positive temperature coefficient material” includes “a network of conductive bodies embedded in a substrate, such as a polymer substrate.” This network, however, provides the resistor with a continuously electrically conductive property wherein the overall resistance, and subsequently temperature, of the resistor varies in accordance with the amount of current applied (see [0027], lines 14-18). Examiner further notes that the “disrupting their current paths” described by Martens does not indicate that the resistor is no longer “continuously electrically conductive” but instead merely indicates that the overall resistance of the conductive path has increased and the conductivity has decreased. 
The applicant asserts that “a ‘coating’ is a thin layer of material that covers a surface” and Examiner maintains that this understanding of a “coating” is disclosed by Martens. For instance, Figure 4 clearly indicates that the resistor material layer (“positive temperature coefficient material”) is thin relative to the overall thickness of the flexible tube (see Fig. 4 showing that the heat channel which comprises the resistor is significantly thinner than the overall thickness of the tube) and that the resistor (“positive temperature coefficient material”) covers a surface (see Fig. 4 illustrating how the “positive temperature coefficient material” covers the inner surface of the heat channel). The resistor comprising a continuous electrically conductive coating disclosed by Martens is, therefore, in line with the applicant’s understanding of a “coating” described in the Reply. 
In page 8 of the reply, applicant asserts that “the specification specifically states that a conductive ink is dried to form a coating.” Page 4, lines 20-25, however, state that, “The heat channels 
The Examiner maintains that Martens does indeed disclose the continuous electrically conductive coating required by claims 1, 7 and 12. 
Applicant further asserts that Martens does not disclose wherein the medical solution channel, “is sized and shaped to receive a separate and apart medical solution line therein.” The limitation, “to receive a separate and apart medical solution line therein” corresponds merely to functional language and Examiner maintains that the structure of Martens is fully capable of performing the claimed function (see claims 1 and 6 of Martens indicating that the conduit for transferring medical fluid “comprises an annulus diameter measured from the outermost wall ranging from 0.005 inches to 0.5 inches” and note how this size range and shape of medical solution channel 31 render medical solution channel 31 fully capable of performing the function of receiving a separate and apart medical solution line therein). The Examiner, therefore, maintains that the medical solution channel of Martens is sized and shaped to receive a separate and apart medical solution line therein as required by claims 3, 7, and 17. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.